NO. 12-15-00277-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN RE: AAA TEXAS COUNTY                                   §

MUTUAL INSURANCE COMPANY,                                 §    ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         AAA Texas County Mutual Insurance Company filed this original mandamus proceeding
complaining of the trial court’s orders denying its motion to sever and abate and compelling
AAA to respond to discovery relating to Thomas Jackson’s extracontractual claims.           On
August 18, 2016, this Court conditionally granted AAA’s petition and directed Respondent to
vacate the complained-of orders.             By orders issued on August 19 and August 23, 2016,
Respondent has complied with this Court’s opinion and order, rendering this proceeding moot.
Accordingly, we dismiss AAA’s petition for writ of mandamus as moot.
Opinion delivered August 31, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          AUGUST 31, 2016


                                        NO. 12-15-00277-CV


              AAA TEXAS COUNTY MUTUAL INSURANCE COMPANY,
                                  Relator
                                    V.
                       HON. DAVID SCOTT BRABHAM,
                                Respondent
                                       ORIGINAL PROCEEDING
                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by AAA TEXAS COUNTY MUTUAL INSURANCE COMPANY, WHO IS THE Relator in
Cause No 2014-1365-A, pending on the docket of the 188th Judicial District Court of Gregg
County, Texas. Said petition for writ of mandamus having been filed herein on November 16,
2015, and the same having been duly considered, because it is the opinion of this Court that this
petition for writ of mandamus should not issue, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of mandamus be, and the same is, hereby dismissed as
moot.
                   Brian Hoyle, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.